At the outset, allow me, on behalf of the Republic of 
Paraguay, to offer you, Mr. President, our best wishes 
for success in your delicate and important tasks at the 
helm of the General Assembly at its sixty-ninth session. 
I also wish to express my delegation’s appreciation to 
Mr. John Ashe, President of the General Assembly at its 
sixty-eighth session, for his significant achievements.

The Government of Paraguay is attending the 
general debate to reaffirm the importance and call for 
the strengthening of the United Nations as a forum 
capable of representing the interests of all Member 
States in our urgent search for a more just, united 
and equitable world, guaranteed by the full force of 
international law. At the same time, and as we approach 
the seventieth year since the creation of the most 
important debating forum in the history of humankind, 
we believe it right to recall that our Organization, the 
United Nations, was created precisely as a forum for 
peace among peace-loving nations, as expressed at the 
various international conferences that led to its creation.
That reminder seems even timely and relevant to us, 
since the concept of peace is now more necessary than 
ever in various parts of the world such as the Middle 
East and the Black Sea region.

The Republic of Paraguay reiterates its commitment 
to ensuring that all social issues are addressed. In that 
regard, the Government of President Horacio Manuel 
Cartes Jara is dealing decisively with the development, 
execution and implementation of social policies that 
address various demands, with special emphasis on 
the needs of the most vulnerable and disadvantaged 
sectors of our population, including the elderly, the 

rural population, indigenous communities, migrants, 
children, adolescents and women. We have an obligation 
to enable members of those groups to be included as 
full citizens.

In that regard, I would make a special reference to 
the World Conference of Indigenous Peoples, held at 
Headquarters a few days ago, which was convened to 
listen to the true thoughts and feelings of our native 
and indigenous peoples. Indigenous cultural heritage 
has been and remains one of the key elements shaping 
Paraguay’s cultural identity and has led to miscegenation 
as the main social factor unifying the native Guarani 
population and the European conquerors. Our country 
is proud of the linguistic, cultural and political character 
of Paraguay, which boasts the native Guarani language 
of our ancestors as its everyday language.

In line with the efforts made by the Government 
since it took office in August 2013, we believe solidarity 
and partnership is necessary among countries, whether 
developing or developed, and international financing 
institutions. We also take into account the fact that, 
often, vulnerability stems from other areas, such as a 
lack of decent jobs, educational opportunities, access to 
international markets and timely cooperation and from 
issues for which responsibility does not lie exclusively 
with the State but also with the private sector, as it 
generates wealth and decent employment. In that 
regard, we call on the United Nations bodies that work 
for cooperation to further strengthen their presence 
in Paraguay and support national policies aimed at 
strengthening democracy and social justice.

For the first time since its inception nearly a decade 
ago, my country is aspiring to secure a seat on the 
Human Rights Council for the 2015-2017 period. For the 
Republic of Paraguay, the protection and promotion of 
human rights are the foundation for effective democracy. 
They are fundamental values that are enshrined and 
guaranteed in our Constitution, which expressly 
states that international human rights treaties cannot 
be rejected except through the procedures governing 
amendments to our Constitution. On the basis of those 
constitutional assurances and commitments, we are 
confident that we can play more than a constructive 
role and thus consolidate the actions of the Council to 
effectively strengthen the promotion and protection of 
human rights around the world.

Paraguay, in accordance with its Government’s 
policy, will continue to continuously support and 
follow issues in the United Nations relating to the 
promotion of youth participation in social and economic 
development, persons with disabilities, migrant 
workers, the elimination of violence against women, 
the rights of the child, the elimination of discrimination 
on the basis of religious beliefs and the protection of 
human rights and their relation to extreme poverty.

In Paraguay, we support the globalization of 
democracy through social development. We also believe 
in universal security based on respect for human rights 
as an unwavering commitment to the dignity of human 
life. We therefore hope to build a regional and global 
community that, hand in hand and in solidarity, devotes 
its efforts to eradicating hunger and poverty, effectively 
cooperating to promote the participation of all, in 
prosperity, through quality education and a system of 
inclusive social protection.

As a sign of Paraguay’s desire to respond to the 
changing times, our President recently promulgated the 
Law on Free Access by Citizens to Public Information 
and Government Transparency as an important tool 
enabling every citizen to act as comptroller of public 
expenditures. The Law, which was recently adopted, 
states that all institutions must disseminate information 
as widely as possible. The Law also guarantees access 
by every citizen to all public information.

We in Paraguay believe that the concept of 
development should include, as a sine qua non, the 
principle of social inclusion. The major challenge of 
achieving development that overcomes asymmetries 
leads inevitably to efforts promoting and achieving 
an optimal quality of life for all our citizens without 
exception. We must give a human face to our growth. 
Our citizens deserve, and have the right to, a more 
dignified life and overall well-being.

We are currently working to establish a post-2015 
development agenda that is sustainable and has a focus 
on poverty, education, health and social inclusion. We 
have learned that the Millennium Development Goals 
have been and are important but not sufficient, and 
that humankind should be the focus of policy. In that 
context, we believe that, for the post-2015 development 
agenda to be successful, it must be accompanied by a 
better distribution of international financial resources.

Paraguay needs international cooperation that 
is aligned with its socioeconomic priorities, the 
development and strengthening of its institutions and 
preferential treatment for its most vulnerable sectors. 
We hope that the opening of developing countries 


helps bridge inequalities and that the same restrictions 
that the more developed economies are demanding 
in the process of their own development will not 
be applied. Paraguay’s position, like that of many 
developing countries, is that South-South cooperation 
is not a substitute for but a complement to North-South 
cooperation and triangular cooperation. We believe 
that the United Nations, as the universal forum, should 
play a central role in ensuring success in our efforts to 
achieve better international coordination and coherence 
in the economic and financial spheres.

As the high-level Climate Summit was also held a 
few days ago here at Headquarters in New York, we 
believe it is necessary to recall that Paraguay is aware 
that climate change poses a serious and complex threat 
to the world, as highlighted by the growing negative 
impacts we are experiencing due to the resulting 
droughts, floods and other adverse phenomena, which 
spread poverty, cause forced displacements and may 
affect international peace and security.

This situation urgently requires a coordinated and 
responsible global response in order to find ways to 
mitigate, alleviate and reverse climate change’s tragic 
and devastating consequences. In addition, Paraguay 
supports the principle of common but differentiated 
responsibilities, on the basis of which countries that 
have contributed more to the historical and current 
levels of pollution must shoulder correspondingly 
greater responsibilities. That principle should be used 
as an objective criterion, and its implementation will 
contribute to efforts to mitigate the global impact of 
climate change.

The issue of landlocked developing countries is 
of fundamental importance for Paraguay’s foreign 
policy. The asymmetries and disadvantages that that 
geographical situation brings about will be offset only 
if there is international recognition of the need for a 
special and differential agreement on the country’s 
integration into the globalized world. Paraguay, along 
with other landlocked developing countries in the world, 
of which there are over 30, faces difficulties in terms of 
open access to international markets, mainly owing to 
the restrictions on free transit through transit countries 
and the lack of special and differential treatment, 
which would allow them to engage in greater and more 
competitive participation in world markets.

This year is particularly important for us because 
in November the second United Nations Conference on 
Landlocked Developing Countries, to be held in Vienna, 
will review the Almaty Programme of Action. While 
the condition of being a landlocked developing country 
is a disadvantage for Paraguay, we are convinced that 
we can overcome that adversity. We are working so 
that our territory can become, in the very near future, a 
favourable environment for integration and productive 
communication between the two major oceans, the 
Atlantic and the Pacific. The new programme of action 
to be adopted at the Vienna Conference should be the 
framework for mutually beneficial cooperation between 
landlocked developing countries and transit countries.

Disarmament, non-proliferation and arms control 
are not just key factors to ensure international peace and 
security, but also guarantee that the most vulnerable 
countries can achieve sustained socioeconomic 
development. Only by securing a strong multilateral 
system with strict respect for the rule of law at the 
international and national levels can we ensure our 
mutual security. We are convinced that universal 
and binding international instruments in the area of 
disarmament and the Arms Trade Treaty, which will 
enter into force in the near future, will help improve the 
effectiveness of existing regional initiatives to prevent 
irresponsible actors from gaining access to weapons.

Again, we urge Israel and Palestine to lay 
the foundation for social, political and economic 
reconstruction, which should enable both peoples 
to live in peace and harmony. Today more than ever, 
we must promote the negotiation process between the 
parties, which can lead to lasting peace so that Israel 
and Palestine can live side by side with secure borders 
and in peace.

I also wish to note that Paraguay recognizes 
and welcomes the participation and contributions 
of the Republic of China (Taiwan) to United Nations 
specialized agencies, thanks to a rapprochement 
between the two parties of the Taiwan Strait. In a 
world beset by conflicts, my Government welcomes 
the efforts made by the Republic of China (Taiwan) 
to reduce tensions across the Taiwan Strait, which 
have contributed significantly to ensuring peace and 
stability.

The Republic of Paraguay reiterates its commitment 
to international peace and security. In that context, 
we reaffirm the political will to increase, to the extent 
practicable, our contribution of troops to peacekeeping 
operations and to continue to train and equip 
peacekeeping forces in accordance with standards 
established by the United Nations, so as to progressively 


increase our participation in those missions. Regionally, 
we recognize the progress achieved by the United 
Nations Stabilization Mission in Haiti, where the 
presence of specialized personnel in Paraguay’s armed 
forces, working with other countries in our region, have 
played a significant role in humanitarian assistance and 
infrastructure engineering projects and in improving 
the long-term standard of living to benefit many 
generations of Haitians.

Since its inception, the United Nations has focused 
all its efforts on constantly evolving so that it can 
become a global structure capable of meeting the 
current needs of Member States. It is in the desire 
for such evolution that Paraguay supports the reform 
process for the Organization, thereby strengthening the 
General Assembly, which will lead to the restoration 
of functions entrusted to that body by the Charter of 
the United Nations, as the Assembly is the sole body 
with universal representation. On the issue of Security 
Council reform, we urge that such reform be done in 
accordance with the primary purpose of creating a more 
democratic Council. We can no longer delay expansion 
of that body. The Council must be more equitable, 
inclusive and democratic, reflecting the number of 
members of our Organization. We must improve its 
working methods and ensure greater transparency in 
its management.

As we commemorate in 2015 the seventieth 
anniversary of the establishment of the United Nations, 
we hope to celebrate concrete results in the work of the 
Organization that transcend the mere celebration of 
the passage of time. We believe that consolidating the 
substantive post-2015 development agenda should lead 
to effective and real development for future generations. 
That is the greatest legacy we can leave.

Finally, we urge the General Assembly to find 
more equitable and just means for establishing the list 
of speakers of Heads of State and Government for next 
year’s general debate.
